DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Claim Objections
Claims 24, 37, and 38 are objected to because of the following informalities:  “enclosure” is missing after “inflatable package” in the 5th line from the bottom of page 2 of the claims, in the same last clause, the word “the” is missing in two places, before “air hose” and before “air duct”.  Applicant should introduce the “inner surfaces” of the inflatable exterior chamber, the antecedent basis is questionable.  Appropriate correction is required.

Allowable Subject Matter
Claim 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 24 and 37, although applicant provided further details regarding the air duct system, the amended parts of the claims are directed to the intended use of the inflatable package and for the purposes of examination are not considered to be positively claimed.  The air hose structure and the communication between the air hose structure and the aerial vehicle discuss how the inflatable package could be used and are not positively claimed.  If applicant amends the claims to positively claim the aerial vehicle, the aerial vehicle air duct, the structure of the air hose described in the amendment in combination with the inflatable package, the claims will define over the rejection at hand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 37 and 38 recite the limitation "the first inner cavity" in the first wherein clause.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 24, 27-32, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (US 2017/0203843).
Regarding claims 24 and 37, Chan discloses an inflatable package enclosure for use on an aerial vehicle comprising: 
an inflatable exterior chamber (pod O); 
an inner cavity C, positioned within the inflatable exterior chamber; and 
an inflation valve U positioned on the inflatable exterior chamber; 
wherein when a package is positioned in the first inner cavity, inner surfaces of the inflatable exterior chamber move inwardly during inflation of the inflatable exterior chamber to conform to outer surfaces of the package to secure the package within the inflatable exterior chamber, Fig. 1A-1F[0093-0095] and Fig. 20A -20D, 22A-22D,  [0117-0118]; 
wherein the inner surfaces of the inflatable exterior chamber are capable of accommodating packages of various sizes and shapes; 
Chan further discloses that a structure UM that is attached to a top of the inflatable exterior chamber and releasably securable to the aerial vehicle, [0094]; the UM structure is disclosed as being replaceable with a handle having an aperture, Fig. 8A, 8B, 7, (clasp and loop) the handle being attached to a top of the inflatable exterior chamber [0094] and the handle is capable of being releasably securable 
Chan further discloses that the inflation valve (U or UM, [0096]) is located on the inflatable exterior chamber such that when the inflatable package is positioned on the aerial vehicle, a gas or fluid supply where the gas may be air from atmosphere, [0139], top of page 13, in the aerial vehicle is in communication through a duct to the inflation valve to provide active pressurization of the inflatable exterior chamber during flight, Fig. 37C, [0096], last sentence, inflation system on UAV may be used during flight.
The inflation valve of Chan is located on the inflatable exterior chamber, Fig. 37C, and is capable of being arranged to communicate with an air duct of the aerial vehicle and through the described air hose when the inflatable package enclosure is secured to the aerial UAV such that air is channeled through the duct (the duct is the connection between the inflation system on the UAV as it travels to the valve U or UM, Fig. 37C) and into the inflation valve as the aerial vehicle moves through the air to provide active pressurization of the inflatable exterior chamber.
Chan further discloses positioning a package to be delivered within the inner cavity; inflating the inflatable exterior chamber such that the inner surfaces of the inflatable exterior chamber conform to outer surfaces of the package to be delivered; securing the inflatable package enclosure to the aerial vehicle; and delivering the package with the aerial vehicle, Fig. 35B.

Regarding claim 27, Chan further discloses that the inflatable exterior chamber includes a plurality of separately inflatable sections, Fig. 20A-20D, 22A-22D, [0117-0118].

Regarding claim 28, Chan further discloses a plurality of cavities are positioned within the inflatable exterior chamber, Fig. 20A -20D, 22A-22D, [0117-0118].
Regarding claims 29 and 30, Chan further discloses that, when inflated, a cross-section of the pod and an outer surface of the inflatable exterior chamber has a rounded shape, rounded shapes are relatively aerodynamic and thereby reduce drag, Figs. 1B and 1E [0020].
Regarding claim 31, the air within the inflatable chamber of Chan will inherently provide some degree of thermal insulation to a package (payload L) within the chamber [0090].

Regarding claim 32, the air within the inflatable chamber of Chan is intended to provide impact protection [0090].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 24 above, and further in view of Hathaway et al. (US 3745938).
Regarding claims 25 and 33, the references applied above teach all of claim 24, as applied above.  The references applied above do not teach a layer of fabric positioned over an outer surface of the inflatable exterior chamber.  
Hathaway teaches an inflated device having a layer of synthetic neoprene at 51 and coated with rip stop nylon materials at 55 and at 22, Fig. 4, Col. 3: 35-50.  The rip stop nylon layers conform to and is secured to the surface of layer 53 that forms the outer surface of the inflatable chamber, Fig. 4.  The layers of Hathaway provide flexibility when the devices is not inflated and sufficient rigidity when inflated, Col. 3: 50-55.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the outer surface of the inflatable chamber of Chan with the material layers including rip stop nylon as taught by Hathaway in order to provide a device that is flexible when uninflated and has rigidity when inflated, as per the teaching of Hathaway and to stop rips in the material as the name of the material, “rip stop” suggests.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 24 above, and further in view of Smith (US 2003/0006162).
Regarding claim 26, Chan teaches all of claim 24, as applied above.  Chan does not teach a passive bleeder valve.
 	Smith teaches an inflatable shipping package enclosure capable of being used on an aerial vehicle comprising:
an inflatable exterior chamber (inflatable cushion 13);
a first inner cavity, positioned within the inflatable exterior chamber; and
an inflation valve 12 positioned on the inflatable exterior chamber, Fig. 2;
wherein when the inflatable exterior chamber is inflated and when a package is positioned in the first inner cavity, inner surfaces of the inflatable exterior chamber conform to outer surfaces of the package to secure the package within the inflatable exterior chamber, [0031-0039], Fig. 2-10.  Smith further discloses a passive bleeder valve 25 such that when air pressure within the inflatable exterior chamber exceeds a predetermined level, air is allowed to escape the inflatable exterior chamber through the passive bleeder valve to control the air pressure [0033], Fig. 10.
.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 24 above, and further in view of Goddard et al. (US 2011/0133036).
Regarding claim 34, the references applied above 24, as applied above.  The references applied above do not teach that the inflatable exterior chamber comprises a biodegradable material.  However Goddard teaches a package for an aerial vehicle that can be constructed from biodegradable components so that the packaging is environmentally-friendly [0048].  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Chan including the exterior chamber to be biodegradable as taught by Goddard so that the packaging is environmentally-friendly [0048] of Goddard.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 24 above, and further in view of Dickinson (US 7106202).
Regarding claims 35 and 36, the references applied above teach all of claim 24, as applied above.  The references applied above do not teach an exterior pocket is positioned on an outer surface of the inflatable exterior chamber for holding a content information document.  Dickinson ‘202 teaches an outer pocket (sleeve 112) on an inflatable shipping package for holding an information document, Fig. 17, Col. 12: 30-45.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Chan to include a label pocket with a label as taught by Dickinson ‘202 in order to provide temporary and replaceable information about where the packages are to be delivered. 
Response to Arguments
Applicant's arguments filed 11 March 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that further details are provided regarding the air duct system, the amended parts of the claims are directed to the intended use of the inflatable package and for the purposes of examination are not considered to be positively claimed as explained in the section “Allowable Subject Matter”.  With this in mind, applicant’s amendment does not overcome the rejection at hand, as applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799